Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, (this “Agreement”), made this the 31st day of
December, 2008, by and between Gateway Bank & Trust Co., a North Carolina
chartered commercial bank (the “Bank” or “Employer”), with a principal address
of 112 Corporate Drive, Elizabeth City, North Carolina, (27909), and David R.
Twiddy (“Officer”), with an address of 310 Harrier Court, Elizabeth City, North
Carolina (27909), and to which Hampton Roads Bankshares, Inc., a Virginia
corporation and the proposed parent company of Employer (“HRB”), is made a
party.

 

WITNESSETH:

 

WHEREAS, this Agreement is entered into by the Bank as a condition of the
closing of a merger pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated September 23, 2008, by and between HRB and Gateway
Financial Holdings, Inc., a North Carolina corporation, (“GFH”), whereby GFH
will be merged into HRB and GFH’s wholly owned subsidiary, Gateway Bank & Trust
Co., a North Carolina chartered commercial bank, will become a wholly owned
subsidiary of HRB (the “Merger”);

 

WHEREAS, Officer is being directly and materially benefited as an equity holder
of GFH and executive of the Bank and through this Agreement with the Bank;

 

WHEREAS, Officer desires to render valuable services to the Bank and HRB and it
is the desire of the Bank and HRB to have the benefit of Officer’s continued and
future loyalty, service and counsel;

 

WHEREAS, HRB is a Virginia bank holding company which currently has two (2)
wholly owned bank subsidiaries and as a consequence of the Merger, will become
the parent company of the Bank;

 

WHEREAS, the Bank is engaged in the business of banking and Officer has
particular and peculiar knowledge and background in the operation of a business
of this nature; and

 

WHEREAS, Officer wishes to continue in the employ of the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

 

1.            Employment.   Employer agrees to continue to employ Officer, and
Officer agrees to continue to serve Employer, as the Bank’s President and Chief
Executive Officer, upon the terms and conditions herein provided. As of the
Commencement Date (as defined below) or as soon thereafter as HRB’s Board of
Directors shall meet, Officer will also serve as an executive officer of HRB.
Officer agrees to perform such managerial duties and responsibilities as shall
be assigned to him by Employer’s Board of Directors (the “Board”) or the Chief
Executive Officer of HRB. Officer shall devote his time and attention on a
full-time basis to the discharge of the duties undertaken by him hereunder;
provided, however, that Officer may continue to serve on the boards of directors
of other companies with the prior consent of the Board.

 

--------------------------------------------------------------------------------



 

2.

Terms and Compensation.

 

                               (a)           Term of Agreement. The term (the
“Term”) of this Agreement shall commence on the date (the “Commencement Date”)
of the closing of the Merger Agreement; provided, however, that this Agreement
shall be null and void ab initio if Officer is not serving as the President of
the Bank on the Commencement Date. On the Commencement Date, Officer’s certain
Employment Agreement dated October 1, 2007, with the Bank and certain Salary
Continuation Agreement dated October 1, 2006, with the Bank, together with any
employment related agreement with either the Bank or GFH, including, but not
limited to, any long term incentive plans, severance agreements,
change-in-control agreements, cash incentive plans, or split-dollar agreements,
shall terminate and be superseded and replaced in their entirety with this
Agreement; provided, however, that the foregoing waiver shall specifically
exclude the certain Split Dollar Insurance Agreement dated as of March 14, 2008,
by and between the Bank and Officer, which shall continue in force. Officer
waives any rights under such agreements and plans arising on account of the
transactions contemplated by the Merger Agreement. Options granted pursuant to
the Bank’s or GFH’s equity incentive or stock option plans shall be governed by
the Merger Agreement. There shall be no acceleration of vesting of any of
Officer’s options, compensation or benefits on account of the Merger, other than
his restricted stock, which shall vest. Thereafter, this Agreement shall
continue until the first to occur of (i) except as otherwise provided in Section
3 hereof, the end of the thirty-sixth (36th) consecutive full month following
the Commencement Date, (ii) Officer’s death, or (iii) except as provided in
Paragraph (e) of this Section 2, Officer’s disability. Notwithstanding the
foregoing, however, in the event Officer is not informed by the Bank, in
writing, prior to the last day of the thirtieth (30th) consecutive full month
following the Commencement Date, or any subsequent renewal term, that this
Agreement will not be renewed, this Agreement will automatically renew itself
for additional periods of twelve (12) months (each a “Renewal Term”) from the
original anniversary date or, as the case may be, any Renewal Term. For purposes
of this Agreement, the “Term” shall include and refer to, as appropriate by the
context, any Renewal Term.

 

(b)            Compensation.   Beginning on the Commencement Date, Officer shall
be paid an annual base salary of $425,000 (“Base Salary”), payable in accordance
with the Bank’s normal payroll practices. Subsequent to the initial twenty-four
(24) months from the Commencement Date, any increases or decreases in Officer’s
annual Base Salary shall be at the discretion of the Board based upon the
financial performance of Employer.

 

(c)            Benefits. Officer shall be eligible for participation in any
additional plans, programs or forms of compensation or benefits that the Bank
might provide from time to time to the class of employees that includes Officer,
or, as allowed, for Officer solely, which benefit plans currently or may
include: (i) the Bank’s 401(k) Retirement Program subject to normal Internal
Revenue Service guidelines with respect to the maximum amount of participation;
(ii) a non-contributory profit sharing plan where a discretionary contribution
made by the Bank on behalf of its personnel is allocated based upon Internal
Revenue Service allocations for profit sharing plans necessary to insure that it
remains a qualified retirement account in accordance with ERISA guidelines; and
(iii) a deferred compensation or supplemental retirement arrangement described
in Paragraph 2(k) below. The benefits, rights and obligations of Officer under
the various plans or arrangements set forth above or in this Agreement shall be
exclusively governed by the respective plans or governing documents as they may
be amended or established from time to time in the event of any conflict with
this Agreement.

 

2

 

--------------------------------------------------------------------------------



(d)           Not Used.

 

(e)           Disability.   In the event of the physical or mental disability of
Officer by reason of which Officer is unable to perform the duties of his
employment hereunder, Employer shall continue to pay or provide to Officer the
compensation and benefits provided under Paragraphs (b) and (c) of this Section
2 for the first six (6) months of such disability. If, however, the disability
continues beyond such six (6) month period, Employer may, at its election,
terminate Officer’s employment under this Agreement, in which case Officer may
be entitled to receive disability benefits, if any, available to Officer under
Employer’s plans in effect at that time.

 

                                (f)          Death.    In the event that
Officer's death should occur during the Term of this Agreement, this Agreement
shall terminate and Officer or his estate or beneficiaries, as the case may be,
shall be entitled only to income earned but not yet paid as of the date of death
and any and all retirement or death benefits payable under Employer’s plans in
effect at that time and no further compensation will be paid under this
Agreement.

 

(g)        Automobile.    During the Term, the Bank will provide Officer with
the use of a vehicle which Officer may choose and select within a reasonable
budget established by the Board. All fuel, insurance and maintenance shall be
paid for by the Bank pursuant to the Bank’s Automobile Policy as adopted by the
Board.

 

(h)        Vacation.    Officer will be entitled to paid vacation days in
accordance with the Bank’s vacation policy for senior executive officers as
adopted by the Board but in no event less than twenty (20) days per year.

 

(i)        Insurance and other Expenses.    The Bank will provide Officer with
health insurance, dental insurance and life insurance coverage as are provided
to the class of employees that includes Officer, as well as the necessary tools
to perform Officer’s duties as an executive officer of the Bank, including, but
not limited to, reimbursement (aa) for Officer’s current cellular phone plan or
participation in the Bank’s cell phone plan, (bb) current dues and related
expenses for one country club membership, excluding initiation fees and capital
calls, and (cc) dues for necessary civic organizations which Officer may join
and are used or designed to further enhance Officer’s opportunity to conduct the
business of the Bank, subject to approval by the Board.

 

(j)          (i)          After Officer’s employment with Employer is terminated
for any reason other than termination by Employer for “good cause,” Employer
shall continue to provide medical insurance coverage to Officer and Officer’s
spouse for the lifetime of each until Officer becomes eligible to participate in
a plan, program, or arrangement provided by a subsequent employer which provides
medical insurance benefits to Officer or Officer’s spouse whereupon all of
Employer’s obligations under this paragraph cease. Employer may provide such
medical insurance coverage in Employer’s discretion, as part of Employer’s group
medical insurance plan for active employees or through individual medical
insurance policies. Notwithstanding the foregoing, as of the first date that (i)
Officer is no longer employed by Employer and (ii) Officer and Officer’s spouse,
respectively, have each attained sixty-five (65) years of age, Employer shall be
obligated to only provide such individual with supplemental Medicare health
insurance in order to meet its obligations under this paragraph. Employer shall
be responsible for paying directly all of the premiums required to meet its
obligations under this paragraph.

 

 

3

 

--------------------------------------------------------------------------------



(ii)         Employer’s obligation to provide the medical insurance coverage
described in Paragraph 2(j)(i) above is subject to the condition that no
financial statement accrual will be required under GAAP until Officer’s
employment is terminated. Officer agrees that Employer’s obligation under
Paragraph 2(j)(i) shall be modified by Employer as required so that no amounts
are required to be accrued under GAAP until Officer’s employment is terminated.

 

(k)         Deferred Compensation or Supplemental Retirement Plan. As of the
Commencement Date, Employer shall provide to Officer a Deferred Compensation or
Supplemental Retirement Plan (the “SERP”) which shall provide to Officer a
retirement benefit payable annually for fifteen (15) years commencing upon the
first month after Officer attaining age 65. The variable benefit shall be an
amount equal to seventy percent (70%) of Officer’s average annual base salary
for the three (3) years prior to attaining age 65. The benefits shall, to the
extent in compliance with applicable law, vest ratably from the Commencement
Date through Officer attaining age 65. The benefits and rights of Officer under
the SERP shall be exclusively governed by the respective plan document to the
extent that same may conflict with this Agreement. The SERP shall provide, among
other things, that the benefits payable under the SERP shall become fully vested
and be payable upon termination of Officer’s employment hereunder without “good
cause” by Employer. Notwithstanding the preceding sentence, Employer shall have
no obligation to accelerate vesting and pay any benefit under the SERP upon
termination of employment unless GFH and the Bank have provided the appropriate
GAAP accrual for the SERP on their financial statements before the Commencement
Date.

 

(l)        Termination of Compensation and Benefits. The foregoing compensation,
benefits, and other arrangements described in this Section 2 shall cease when
Officer is no longer employed by Employer for any reason or upon termination of
this Agreement.

 

(m)          No Right to Indemnification.Notwithstanding the hiring of Officer
under this Agreement or any policy of HRB or Employer or any provision to the
contrary herein, Officer shall not be entitled to any indemnification,
contribution or hold harmless from HRB, GFH, Employer or any of their
subsidiaries with respect to matters occurring or arising on or prior to the
Commencement Date, whether asserted or claimed prior to, at or after the
Commencement Date. Officer agrees with Employer that Officer shall not assert
any claims to indemnification, contribution or hold harmless for such matters.

 

 

3.  

Termination of Employment.

 

(a)           Termination by Employer.    Officer’s employment with the Bank may
be terminated by the Bank in accordance with the following provisions:

 

(i)             The Bank may, at any time, terminate Officer’s employment for
“good cause” (as defined below). If such termination is for good cause, then
Officer shall be entitled only to receive his base salary in respect of services
performed through the Date of Termination and the compensation and benefits of
Officer will cease as of the Date of Termination as defined in Paragraph 3(d).
For purposes of this Agreement, “good cause” means a dismissal of Officer by
Employer because of (i) the material failure of Officer, for reasons other than
disability, to render services to Employer as provided herein; (ii) Officer’s
gross misconduct or willful neglect of duty, neglect or refusal to perform all
duties assigned to him, in good faith, under this Agreement or by Employer;
(iii) imprudent financial management of Employer by Officer not otherwise
authorized which causes Employer an extraordinary or material loss; (iv)

 

4

 

--------------------------------------------------------------------------------



conviction of or guilty plea to a felony or a crime involving moral turpitude;
(v) illegal use of drugs or alcohol; (vi) the material breach of this Agreement;
(vii) material waste or misuse of assets of Employer; (viii) embezzlement,
dishonesty, fraud or other similar acts reflecting adversely upon Officer’s
honesty and integrity; (ix) illegal or intentional acts by Officer demonstrating
bad faith toward Employer, including, but not limited to, any conduct by Officer
so as to permit, condone or acquiesce in any act or conduct of other persons,
which could cause Employer, its parent or any of its subsidiaries, to be in
material violation of any law, statute or regulation; or (x) commission by
Officer of any other act which causes a material adverse impact on the Bank’s
standing in the community or with its customers, staff or shareholders,
including, but not limited to, if Officer is suspended and/or temporarily
prohibited from participating in the conduct of Employer’s business by any
regulatory authority governing Employer’s business.

 

(ii)           The Bank may, at any time, terminate Officer’s employment without
“good cause” (as defined above). If such termination is without good cause then
Employer shall pay Officer a termination allowance in not more than twelve (12)
equal monthly payments commencing on the last day of the month in which the date
of actual termination occurs, the total amount of which will equal Officer’s
Base Salary, but not including any bonuses paid to Officer by Employer in the
twelve (12) months preceding the Notice of Termination. Except as provided in
this paragraph, upon the termination herein described, the compensation and
benefits of Officer will cease as of the Date of Termination as defined in
Paragraph 3(d).

 

(iii)          If Officer’s employment is terminated by the Bank without good
cause and such termination occurs within one (1) year after a “Change in
Control” of Employer’s Parent Company (as such terms are defined below) then the
provisions of Paragraph 4 shall govern the compensation or benefits owed to
Officer upon Officer’s termination.

 

(b)    Termination by Officer.  Officer’s employment with the Bank may be
terminated by Officer in accordance with the following provisions: 

 

(i)            Officer shall be entitled to terminate his employment pursuant to
this Agreement voluntarily at any time, provided, however, that in the event
Officer terminates his employment pursuant to this Agreement without “good
reason” (as defined below) or other than in connection with a “Change in
Control” as described below, then Officer shall be entitled to no termination
allowance and/or no severance allowance and no further compensation or benefits
after the "Date of Termination" as defined in part (d) of this Paragraph 3.

 

(ii)           Officer may terminate his employment for good reason and will be
entitled in such event to the payments and other benefits provided in Paragraph
3(a)(ii) in the event of a termination of Officer’s employment without good
cause. For purposes of this Agreement, “good reason” shall mean: (aa) the
continued assignment to Officer of duties inconsistent with Officer’s position,
duty and responsibilities with Employer as of the Commencement Date to which
Officer objects, in writing; (bb) the relocation of Officer to a primary place
of employment which might require Officer to move his residence which, for this
purpose, includes any reassignment to a place or employment located more than
fifty (50) miles from Elizabeth City, North Carolina, without Officer’s express
written consent to such relocation; or (cc) any failure by Employer or HRB, or
any successor entity following a “Change of Control” (as defined below), to
comply with the provisions of Section 2 or other material term of this
Agreement. Notwithstanding the foregoing, “good reason” shall not include any
resignation by Officer where good cause exists for Officer’s termination by

 

5

 

--------------------------------------------------------------------------------



Employer or an isolated, insubstantial, immaterial and/or inadvertent action not
taken in bad faith by Employer or HRB and which is remedied within a reasonable
time after receipt of notice thereof given by Officer.

 

                                 (iii)       Officer shall be entitled to
terminate his employment pursuant to this Agreement within six (6) months after
the occurrence of a “Change in Control” with respect to HRB, its successors or
assigns, (Employer’s “Parent Company”), in which case Employer shall be
obligated to pay Officer and furnish him the benefits provided in Section 4
hereof. For purposes of this Agreement, a Change in Control shall be defined as
(a) the date that any one person, or more than one person, acting as a group,
acquires ownership of stock of the Parent Company that, together with stock held
by such person or group constitutes more than fifty percent 50% of the total
fair market value or total voting power of the stock of the Parent Company, (b)
the date any one person, or more than one person, acting as a group, acquires
(or has acquired ownership during the twelve (12) month period ending on the
date of the most recent acquisition by such person) ownership of stock of the
Parent Company possessing thirty percent 30% or more of the total voting power
of the stock, or (c) the date a majority of the members of the Parent Company’s
Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Parent Company’s Board before the date of the appointment or election.

 

                                (c)      Notice of Termination.  Any termination
of Officer’s employment by the Employer or by Officer shall be communicated by a
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision(s) in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances providing the
basis for termination.

 

(d)   Date of Termination.    The “Date of Termination” shall mean (i) if this
Agreement is terminated by Officer, the date on which the Notice of Termination
is delivered to Employer, (ii) if this Agreement is terminated by Employer
because of Officer’s disability, thirty (30) days after the Notice of
Termination is given, or (iii) if Officer’s employment is terminated by Employer
for any other reason, the date on which a Notice of Termination is given.

 

4.           Compensation upon Termination for a Change in Control Event.    If
Officer’s employment is terminated by the Bank in accordance with Section
3(a)(iii) or Officer terminates his employment pursuant to Section 3(b)(iii)
hereof, then:

 

(a)            Accrued but Unpaid Compensation.     Employer shall pay Officer’s
full base salary through the Date of Termination at the rate then in effect and
the amount,

if any, of awards theretofore made which have not yet been paid.

 

(b)           Severance Allowance.   Employer shall pay Officer a severance
allowance in sixty (60) equal monthly payments commencing on the last day of the
month in which the Date of Termination occurs, the total amount of which will
equal 2.99 times (2.99x) the base amount.

 

For purposes of this Paragraph 4(b), the following definitions shall apply:

 

(i)            Base Amount - The term “base amount” means Officer’s average
annualized includible compensation for the base period.

 

6

 

--------------------------------------------------------------------------------



 

(ii)          Annualized Includible Compensation for the Base Period - The term
“annualized includible compensation for the base period” means the average
annual compensation paid by Employer, which was includible in the gross income
of Officer for federal income tax purposes for taxable years in the base period.

 

(iii)         Base Period - The term “base period” means the period consisting
of the most recent three (3) taxable years ending before the date on which the
Change of Control occurs.

 

(iv)          Present Value - Present value shall be determined in accordance
with Section 1274(b)(2) of the Code.

 

(c)           Incentive Plans. Employer shall pay such other amounts to which
Officer is entitled according to the terms of the incentive plans, equity plans,
supplemental retirement plans, etc., in which Officer participates.

 

                (d)          Employee Benefits.  Employer shall maintain in full
force and effect, for Officer’s continued benefit until the earlier of the first
(1st) anniversary of the Date of Termination or the date Officer becomes a
participant in similar plans, programs or arrangements provided by a subsequent
employer, all life, accident, medical and dental insurance benefit plans and
programs or arrangements in which Officer was entitled to participate
immediately prior to the Date of Termination, provided that Officer’s continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that Officer’s participation in any such plan or
program is barred, Employer shall arrange to provide Officer with benefits
substantially similar to those which Officer is entitled to receive under such
plans and programs. At the end of the period of coverage, Officer shall have the
option to have assigned to him at no cost and with no apportionment of prepaid
premiums, any assignable insurance policy owned by Employer and relating
specifically to Officer.

 

                (e)         No Duty to Mitigate.    Officer shall not be
required to mitigate the amount of any payment provided for in this Section 4 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 4 be reduced by any compensation earned by Officer
as the result of employment by another employer after the Date of Termination,
or otherwise.

 

5.              Return of Bank Property. When Officer’s employment with the Bank
ends, Officer shall immediately deliver to the Bank all of its property,
including, but not limited to (i) all documents and copies of such documents
whether in hard copy or electronic format, including, but not limited to,
address and telephone records of customers, listings of customer names and/or
account numbers, and any telephone records of customers, listings of customer
names and/or account numbers, and any other items or records in Officers
possession, or subsequently coming into Officer's possession pertaining to the
business of Employer, including without limitation, confidential and proprietary
information which Officer would not possess but for his or her employment
relationship with Employer and (ii) any tangible personal property of Employer
or provided by Employer to Officer, including, but not limited to, computer(s)
and related peripherals, laptops, automobiles, cellular telephones, access cards
and credit cards.

 

 

7

 

--------------------------------------------------------------------------------



 

6.

Prohibition of Certain Activities.

 

(a)             During Officer’s employment with the Bank and for a period of
one (1) year following the date Officer’s employment with the Bank ends, Officer
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, partner or in any other individual or representative
capacity whatsoever, engage in a position where Officer is engaged in the
process of providing services or products that compete with the services or
products HRB or any of its subsidiaries provided at any time during the last
year of Officer’s employment with the Bank. This restriction shall only apply
within a one hundred (100) mile radius of any office or branch operated by HRB
or any of its subsidiaries on the date Officer’s employment with the Bank ends.

 

(b)              During Officer's employment with the Bank and for a period of
one (1) year following the later of (i) the date Officer’s employment with the
Bank ends or (ii) the date Officer ceases to receive any payment from the Bank
pursuant to this Agreement (except as provided below), Officer will not solicit,
or assist any person or entity to solicit, any person or entity who, during the
six (6) month period prior to the date Officer’s employment with the Bank ends,
paid or engaged HRB or any of its subsidiaries for products or services, for the
purpose of providing services or selling products where those services or
products compete with the services or products offered by HRB or any of its
subsidiaries as of the date Officer’s employment with the Bank ends. If
Officer’s employment with the Bank is terminated pursuant to Sections 3(a)(iii)
or 3(b)(iii) of this Agreement, the duration of the restriction set forth in
this Section 6(b) shall be one (1) year from the date Officer’s employment with
the Bank ends.

 

(c)          During Officer's employment with the Bank and for a period of one
(1) year following the later of (i) the date Officer’s employment with the Bank
ends or (ii) the date Officer ceases to receive any payment from the Bank
pursuant to this Agreement (except as provided below), Officer agrees that he
will not or on his own behalf or on behalf of any person or entity, in any
capacity, solicit, recruit or hire or assist others in soliciting, recruiting or
hiring any person who is currently or was during the preceding twelve (12)
months prior to Officer’s termination of employment with Employer, an employee
or officer with Employer, Employer’s subsidiaries or Employer’s Parent Company.
If Officer’s employment with the Bank is terminated pursuant to Sections
3(a)(iii) or 3(b)(iii) of this Agreement, the duration of the restriction set
forth in this Section 6(c) shall be one (1) year from the date Officer’s
employment with the Bank ends.

 

(d)              During Officer’s employment with the Bank, and at all times
thereafter, Officer agrees not to disclose, communicate or divulge to any third
party, or use, or permit others to use, any confidential information of the
Bank. For purposes of this Agreement, “confidential information” shall mean all
information disclosed to Officer, or known to Officer as a consequence of or
through Officer’s employment with the Bank, where such information is not
generally known by the public or was regarded or treated as proprietary by the
Bank.

 

Paragraphs (a), (b), (c), and (d) of this Section 6 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If any court holds that the whole or any
part of Paragraphs (a), (b), (c), and (d) is unenforceable by reason of the
extent, duration or geographic scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographic scope, or other

 

8

 

--------------------------------------------------------------------------------



provisions hereof, and in its reduced form such Section shall be enforceable in
the manner contemplated hereby.

 

7.            Notice of Subsequent Employment. For a period which is the later
of one (1) year (i) after Officer's employment with Employer ends or (ii) the
date Officer ceases to receive any payment from the Bank pursuant to this
Agreement (except as provided below), Officer agrees to notify Employer of the
name and address of Officer’s employer and Officer hereby authorizes Employer to
contact any such employer during that period for the limited purpose of making
such employer aware of this Agreement and protection against any disclosure of
confidential and proprietary information, or unfair competition. If Officer’s
employment with the Bank is terminated pursuant to Sections 3(a)(iii) or
3(b)(iii) of this Agreement, the duration of the restriction set forth in this
Section 7 shall be one (1) year from the date Officer’s employment with the Bank
ends.

 

8.            Remedies. Officer acknowledges that if Officer breaches or
threatens to breach this Agreement, in addition to any and all other rights and
remedies it may have, Employer shall be entitled to injunctive relief, both
pendente lite and permanent, against Officer, as Officer recognizes that a
remedy at law would be inadequate and insufficient. Employer shall be entitled
to recover from Officer all costs and expenses, including but not limited to
reasonable attorney’s fees and court costs, incurred by Employer as a result of
or arising out of any breach of threatened breach under or pursuant to this
Agreement in addition to such other rights and remedies as Employer may have
under this Agreement or any other agreement, at law or in equity.

 

9.            Section 4999 Gross-Up Payment. In the event it shall be determined
that any payments and benefits called for under this Agreement and any
amendments thereto, together with any other payments and benefits (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Agreement (a “Payment”) would be subject to the excise tax
imposed under Section 4999 of the Code (defined herein at Section 12(a)), or any
successor statute, or any interest or penalties are incurred by Officer with
respect to such excise tax (collectively, the “Excise Tax”), then Officer shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Officer of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Officer retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the payments.

 

(a)          Gross -Up Determination.  Subject to the provision of Paragraph (b)
herein, all determinations required to be made under this Agreement, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by Employer’s external accounting firm or such other independent
certified accounting firm (the “Accounting Firm”) selected by mutual consent of
Employer and Officer, which shall provide detailed supporting calculations both
to Employer and Officer within fifteen (15) business days of the receipt of
notice from Officer that there has been a Payment, or such earlier time as is
requested by Employer. The calculations under this Agreement will be made in a
manner consistent with the requirements of Code Sections 280G and 4999 and any
applicable related regulations and any related Internal Revenue Service rulings.
All fees and expenses of the Accounting Firm for such determination shall be
borne solely by Employer. Any determination by the Accounting Firm shall be
binding upon Employer and Officer. Any Gross-Up Payment, as determined pursuant
to

 

9

 

--------------------------------------------------------------------------------



this Agreement shall be paid by Employer to Officer within five (5) days of the
receipt of determination by the Accounting Firm that such payment is due;
provided, however, that all gross-up payments must be paid no later than the end
of the calendar year in which Officer remits the related taxes. If it is
determined that no Excise Tax is payable to Officer, it shall so indicate to
Officer in writing.

 

(b)          Notification to Employer. Officer shall notify Employer in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by Employer of the Gross-Up Payment. Such notice shall be given as
soon as practicable but no later than ten (10) business days after Officer is
informed in writing of such claim and said notice shall advise Employer of the
nature of such claim and the date on which such claim is requested to be paid.
Officer shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to Employer (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If Employer notifies Officer in writing prior to the expiration of such
period that it desires to contest such claim, Officer shall:

 

 

(i)

give Employer any information reasonably requested relating to such claim,

 

(ii)

take such action in connection with contesting such claim as Employer shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonable selected by Employer,

 

(iii)

cooperate with Employer in good faith in order to effectively contest such
claim; and

 

(iv)

permit Employer to participate in any proceedings relating to such claim;

 

provided, however, that Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with any contest of a claim for payment of the Excise Taxes and Employer shall
indemnify and hold Officer harmless, on an after tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this Agreement, Employer shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Officer to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Officer agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as
Employer shall determine; provided, however, that if Employer directs Officer to
pay such claim and sue for a refund, Employer shall advance the amount of such
payment to Officer, on an interest-free basis and shall indemnify and hold
Officer harmless, on an after-tax-basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Officer with respect to

 

10

 

--------------------------------------------------------------------------------



which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Employer’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Officer shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(c)           Underpayment of Gross-Up Payment.  In the event there is an
underpayment of the Gross-Up Payment due to the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination the
Accounting Firm, and Officer thereafter is required to make a payment of any
Excise Tax, the Accounting Firm will determine the amount of any such
underpayment that has occurred and such amount will be promptly paid by Employer
to or for the benefit of Officer.

 

(d)          Refund of Gross-Up Payment.  If, after the receipt by Officer of an
amount advanced by Employer pursuant to this Agreement, Officer becomes entitled
to receive any refund with respect to such claim, Officer shall subject to
Employer’s complying with the requirements of Paragraph (b) above, promptly pay
to Employer the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Officer of an amount advanced by Employer pursuant to Paragraph (b) above, a
determination is made that Officer shall not be entitled to any refund with
respect to such claim and Employer does not notify Officer in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

10.        Specified Employee.   If Officer is a Specified Employee on his
separation from service, payments under Sections 3 and 4 of this Agreement shall
be delayed until the six (6) month anniversary of Officer’s separation from
service date. For purposes of this Agreement, “Specified Employee” means an
Officer who on the date of his separation from service is a Key Employee of
Employer provided that Employer is publicly traded on an established securities
market. “Key Employee” means an Officer who meets the requirements of Code
section 416(i)(1)(A)(i), (ii), or (iii) applied in accordance with the
regulations thereunder and disregarding Code section 416(i)(5). Compensation for
purposes of identifying the Key Employee is defined according to Treasury
Regulation section 1.415(c)-2(a) applied without regard to the safe harbor
provided in Treasury Regulation section 1.415(c)-2(d), the special timing rules
provided in Treasury Regulation section 1.415(c)-2(e), and the special rules
provided in Treasury Regulation section 1.415(c)-2(g).

 

11.          Litigation Expenses.  Employer agrees to pay promptly as incurred,
to the full extent permitted by law, all the legal fees and expenses which
Officer may reasonably incur as a result of any contest (regardless of the
outcome thereof unless a court of competent jurisdiction determines that Officer
acted in bad faith in initiating the contest) brought by Employer, Officer or
others concerning the validity or enforceability of, or liability under, the
Change in Control of Employer’s Parent Company (as defined above) provision of
this Agreement or amendments thereto, or any guarantee of performance thereof
(including as a result of any contest by Officer about the amount of any payment
pursuant to the Change in Control provision or its amendments), plus in each
case interest on any delayed payment at the applicable Federal rate

 

11

 

--------------------------------------------------------------------------------



provided for in Code Section 7872(f)(2)(A); provided however, that the
reasonableness of the fees and expenses must be determined by a court of
competent jurisdiction.

 

 

12.

Emergency Economic Stabilization Act of 2008 (“EESA”).

 

(a)         For purposes of this Section 12, a parachute payment is defined in
Q&A 3 of Notice 2008-TAAP as any payment in the nature of compensation paid on
account of an applicable severance of employment to the extent that the
aggregate present value of such payments equals or exceeds an amount equal to
three times the base amount. A parachute payment shall be interpreted in a
manner that is consistent with Notice 2008-TAAP, Notice 2008-94 and all other
current or future guidance issued pursuant to Section 111(b)(2)(C) of EESA or
Section 280G(e) of the Internal Revenue Code of 1986, as amended (“Code”).

 

(b)          To the extent that any payment under this Agreement would be
forfeited as a prohibited parachute payment under Section 111(b)(2)(C) of EESA,
Employer agrees to pay Officer an additional payment equal to the forfeited
payment plus one dollar, on July 1, 2012, or if later, the earliest date when
Section 111(b)(2)(C) of EESA no longer prohibits such payment. Such payment
shall be made in a single lump sum in cash, without interest. Officer may be
entitled to severance payments from multiple agreements and plans. Employer, it
its sole discretion, shall determine which payments shall be delayed.
Notwithstanding anything in this paragraph to the contrary, the additional
amounts due under this Agreement shall not be paid if the Treasury Department or
other governmental agency issues guidance subsequent to the date of this
Agreement that would prohibit such payment.

 

 

13.

Miscellaneous.

 

               (a)            Waiver.    A waiver by any party of any of the
terms and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such terms and conditions for the future, or of any
subsequent breach thereof.

 

               (b)            Severability.    If any provision of this
Agreement, as applied to any circumstances, shall be adjudged by a court to be
void and unenforceable, the same shall in noway affect any other provision of
this Agreement or the applicability of such provision to any other
circumstances.

 

(c)             Amendment.   This Agreement may not be varied, altered,
modified, changed, or in any way amended except by an instrument in writing,
executed by the parties

hereto or their legal representatives.

 

(d)             Nonassignabilitv of Payments.    Neither Officer nor his estate
shall have any right to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the right thereto
are expressly declared to be nonassignable and nontransferable.

 

                                (e)            Binding Effect.    This Agreement
shall be binding upon and inure to the benefit of Officer (and his personal
representative), Employer and any successor organizationor organizations which
shall succeed to substantially all of the business and property of
Employer,whether by means of merger, consolidation, acquisition of all or
substantially all of the assets ofEmployer or otherwise, including by operation
of law.

 

12

 

--------------------------------------------------------------------------------



 

                (f)            Governing Law.    This Agreement shall be
goverened by and construed in accordance with the laws of the Commonwealth of
Virginia, whether statutory or decisional, applicable to agreements made and
entirely to be performed within such state and such provisionsof federal law as
may be applicable. Venue for any dispute arising hereunder shall lie exclusively
in the state or federal courts located in or having jurisdiction over the City
of Norfolk, Virginia, or where Employer’s Parent Company is headquartered.

 

 (g)           Assignment.  Officer shall not have the right to transfer or
assign any or all of his or her rights or interest hereunder. Pursuant to the
provisions of Section 3(b) hereof, Officer agrees that should Employer convey
all or substantially all of Employer’s assets to a third-party, which assets
include this Agreement, that Employer may assign this Agreement to such
third-party without the prior consent of Officer, and, further, that such
assignment shall be deemed to be undertaken with Officer’s consent with regard
to the third-party.

 

(h)         Background, Enumerations and Headings. The background, enumerations
and headings contained in this Agreement are for convenience of reference only
and are not intended to have any substantive significance in interpreting this
Agreement.

 

(i)            Gender and Number. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include neuter
or feminine gender and vice versa.

 

[Signature Page Follows]

 

13

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

David R. Twiddy

Gateway Bank and Trust Co.,

 

a North Carolina corporation

 

/s/ David R. Twiddy      (SEAL)

By:  /s/ D. Ben Berry         

(SEAL)

Date: December 31,
2008                                                                             Print
Name: D. Ben Berry

Title:  Chairman and Chief Executive Officer 

Date:  December 31, 2008 

 

 

Hampton Roads Bankshares, Inc.,

 

a Virginia corporation

 

 

By:   /s/ Jack W. Gibson       (SEAL)      

Print Name:  Jack W. Gibson

Title:  Vice Chairman, President and

           Chief Executive Officer

Date:  December 31, 2008 

 

 

 

 

 

 

 

 

14

 

 